Exhibit RESTATED CERTIFICATE OF INCORPORATION OF FIRST CAPITAL CHINA CORPORATION First Capital China Corporation, a corporation organized and existing under the laws of the State of Delaware (hereinafter referred to as the “Corporation”), hereby certifies as follows: 1.The name of the Corporation is First Capital China Corporation.The name under which the Corporation was originally incorporated is Artcraft V, Inc. and the date of filing the original certificate of incorporation of the Corporation with the Secretary of State of Delaware was June 7, 2004. 2.This Restated Certificate of Incorporation restates the Corporation’s Certificate of Incorporation to reflect the change to the Corporation’s name from Artcraft V, Inc., to First Capital China Corporation which occurred pursuant to and in connection with the merger of First Capital China Corporation, a wholly-owned subsidiary of the Corporation, with and into the Corporation. 3.This Restated Certificate of Incorporation was duly adopted in accordance with the provisions of Sections 245 and 253 of the Delaware General Corporation Law.This Restated Certificate of Incorporation does not amend the provisions of the Corporation's Certificate of Incorporation as heretofore amended or supplemented, and there is no discrepancy between those provisions and the provisions of this Restated Certificate of Incorporation, which only restates and integrates the provisions of the Corporation's Certificate of Incorporation as follows: FIRST: The name of the corporation is: First Capital China Corporation SECOND:
